NO. 12-09-00416-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
ANDREA TURZA AND
PATRICIA TURZA,                                            '    APPEAL FROM THE
APPELLANTS

V.                                                         '    COUNTY COURT AT LAW NO. 3

JASON CAMPBELL, INDIVIDUALLY
AND JASON CAMPBELL CUSTOM                   ' OF SMITH COUNTY, TEXAS
HOMES, INC.,
APPELLEES
                             MEMORANDUM OPINION
                                PER CURIAM
     Appellants, Andrea Turza and Patricia Turza, have filed a motion to dismiss this
appeal. In their motion, they state that they no longer wish to pursue the appeal. Because
Appellants have met the requirements of Texas Rule of Appellate Procedure 42.1(a)(1),
the motion is granted, and the appeal is dismissed.
Opinion delivered December 16, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)